NO. 07-09-0200-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 5, 2010

                          ______________________________

                                JESSE ALAN DISALVIO,

                                                                 Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                                 Appellee

                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                     NO. 17,890-A; HON. HAL MINER, PRESIDING

                         _______________________________

                                  Anders Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Jesse Alan Disalvio (appellant) appeals an order adjudicating him guilty of the

offense of robbery. Pursuant to a plea agreement, appellant pled guilty to the offense,

and the trial court deferred the adjudication of his guilt and placed him on community

supervision for ten years. Subsequently, the State moved the trial court to proceed with

the adjudication of appellant’s guilt. Appellant pled not true to the alleged violations of
the terms of his community supervision, and the trial court held a hearing.             Upon

completion of the hearing, the trial court adjudicated appellant guilty and sentenced him

to eight years in prison. The trial court certified that appellant had the right to appeal.

       Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and

representing that she has searched the record and found no arguable grounds for

reversal. The motion and brief illustrate that appellant was informed of his right to

review the appellate record and file his own brief. So too did we inform appellant that

any pro se response or brief he cared to file had to be filed by January 19, 2010. To

date, appellant has filed no such response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed three potential areas for appeal, those being the sufficiency of the evidence

to support a conviction for robbery, the finding he had violated conditions of his

probation, and the admission of a voice mail message to his probation officer.

However, counsel goes on to explain why the issues are without merit.

       We have also conducted an independent review of the record to determine

whether there existed reversible error and found none. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review from or

prior to the plea hearing). The evidence presented at the adjudication hearing was

sufficient to support the trial court’s finding that appellant had violated terms and

conditions of his probation. Furthermore, the punishment assessed was also within the



                                              2
range prescribed by law. TEX. PENAL CODE ANN. §§29.02 &12.33(a) (Vernon 2003 &

Supp. 2009).

       Accordingly, we grant counsel’s motion to withdraw and affirm the judgment of

the trial court.



                                             Brian Quinn
                                             Chief Justice



Do not publish.




                                         3